Citation Nr: 1214362	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  03-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.  

2.  Entitlement to service connection for vaginal problems.  

3.  Entitlement to service connection for pharyngitis/laryngitis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for periodontal disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to May 1977.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco and Houston, Texas.  The RO in Houston, Texas certified these claims to the Board for appellate review.

In VA Forms 9 received at the RO from September 2003 to August 2006, the Veteran requested a Board hearing at the RO.  By letter dated September 2006, the Board acknowledged the hearing request and informed the veteran of the date of her scheduled hearing.  Before that date, however, the Veteran cancelled the hearing and requested an adjudication of her claims.  She also requested an extension of time, during which she could submit additional evidence.  Given this latter request, in a letter dated March 2007, the Board sought clarification from the veteran regarding whether she wanted to attend a hearing before the Board.  The Board notified the Veteran that if she did not respond to the letter, the Board would assume that she no longer wanted a hearing.  Thereafter, the Veteran indicated that she no longer desired a hearing.  The Board thus deems the Veteran's requests for a Board hearing withdrawn.    

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for periodontal disease.  As such, this claim is being remanded to the RO.  VA will notify him if further action is required on his part.



FINDINGS OF FACT

1.  There is no competent evidence of record of gastroenteritis which is related to the Veteran's service in the military.

2.  There is no competent evidence of record of a vaginal disability which is related to the Veteran's service in the military.

3.  There is no competent evidence of record of pharyngitis or laryngitis which is related to the Veteran's service in the military.

4.  There is no competent evidence of record of sinusitis which is related to the Veteran's service in the military.


CONCLUSIONS OF LAW

1.  Gastroenteritis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.303, 3.304 (2011).

2.  A vaginal disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

3.  Pharyngitis/laryngitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

4.  Sinusitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2003 and June 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of her claims.  The record shows that the Veteran has been examined by VA in connection with her claims, and the Board finds that the examination reports are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  The Board notes that 38 C.F.R. § 3.309(e) lists cirrhosis of the liver, though not hepatitis C or other forms of hepatitis.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for gastroenteritis, a vaginal disability, pharyngitis/laryngitis, and sinusitis.

The Board acknowledges that the Veteran's service medical records show that the Veteran was treated for a vaginal discharge, viral pharyngitis, a viral upper respiratory infection, and gastroenteritis during her military service; the Veteran was treated for pharyngitis and upper respiratory infections in May 1976 and November 1976, respectively.  She was diagnosed with gastroenteritis in July 1976, and treated for a vaginal discharge in December 1975.  However, her January 1978 military examination report showed a normal physical examination, and no related complaints were noted on her January 1978 Report of Medical History.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

The Board also acknowledges that the Veteran has been treated for sinusitis since her service; according to her VA medical records, she was treated for sinusitis in 2002.  She also reported a history of treatment by a private gynecologist for women's health related concerns.  However, there was no report or evidence of treatment for a vaginal disability at that time; the Veteran's treatment records do not show complaints of or treatment for pharyngitis/laryngitis or gastroenteritis.  Additionally, at the Veteran's August 2010 VA examinations, the VA examiner found that the Veteran did not have any evidence of sinusitis, gastroenteritis, pharyngitis/laryngitis, or a vaginal disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Additionally, the weight of the evidence demonstrates no continuance of symptomatology during the years following the Veteran's discharge from service.  The Veteran did not report any continuity of symptomatology until she filed her claims in 2003.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  And, the Veteran has not provided any evidence of treatment for these disabilities since her service; the Veteran's viral pharyngitis, vaginal discharge, and gastroenteritis in service were considered acute and resolved with treatment.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Although the Veteran was treated for sinusitis and reported a history of gynecological treatment in November 2002 (see November 2002 VA treatment records), she did not make a reference to continuity of symptomatology at that time, or relate it to her in-service treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, she specifically denied experiencing recurrent symptoms since service at her August 2010 VA examinations and did not allege symptoms at discharge; moreover, at her August 2010 VA examinations, the Veteran reported instances of possible sinusitis and gastroenteritis in 2009, and treatment for pharyngitis/laryngitis in 2010, but otherwise did not report a history of treatment since service.  The Board therefore does not find the Veteran to be a credible historian regarding the existence of continuing relevant symptomatology since service.  Her lay contentions in this regard are thus of very minimal, if any, probative value.  Additionally, even if the Board finds the Veteran credible as to her symptomatology, her statements are not competent to diagnose these claimed disabilities or link post-service symptoms to her service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the August 2010 VA examination report concludes that the Veteran did not have gastroenteritis, a vaginal disability, sinusitis, and pharyngitis/laryngitis, which were causally related or aggravated by the Veteran's military service. The Board reiterates that, at her August 2010 VA examinations, the Veteran did not report any recurrent symptoms since service.  More significantly, according to the August 2010 VA examiner, the Veteran repeatedly denied experiencing symptoms related to her claimed disabilities; there was no evidence of the claimed disabilities in the Veteran's medical history and treatment records or upon examination.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the August 2010 VA examination must be given great probative weight because the VA examiner's opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinions provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran did not have gastroenteritis, a vaginal disability, sinusitis, and pharyngitis/laryngitis which can be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gastroenteritis is denied.

Entitlement to service connection for a vaginal disability is denied.

Entitlement to service connection for pharyngitis/laryngitis is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO has not complied with the Board's June 2007 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, during the course of this appeal, the RO considered the Veteran's entitlement to service connection for periodontal disease.  However, in multiple written statements submitted during the same period, the Veteran clarified that she is actually seeking VA outpatient treatment for such disease.  Although a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment, Mays v. Brown, 5 Vet. App. 302, 306 (1993), the RO has not yet decided in the first instance whether the Veteran is entitled to VA outpatient dental treatment.  The RO must do so before the Board proceeds in adjudicating the claim for service connection for periodontal disease. 

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the Veteran's inextricably intertwined claim of entitlement to VA outpatient dental treatment, prior to readjudicating entitlement to service connection for periodontal disease.  Consideration must be given to all evidence of record, including evidence received since issuance of the most recent supplemental statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


